 D.W. NEWCOMERS SONS351D. W. Newcomers Sons and Roanoke Services, Inc.andLocal 3022,Embalmers,Funeral Directors andAssistants,AFL-CIO Case 17-CA-4375October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a charge duly filed on July 22, 1970, andserved on Respondent, D. W. Newcomers Sons andRoanoke Services, Inc., on the same date, by Local3022, Embalmers, Funeral Directors and Assistants,AFL-CIO, the General Counsel for the NationalLabor Relations Board, by the Regional Director forRegion 17, issued a complaint on July 31, 1970,against Respondent, alleging that it had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were served on the Respondent andCharging Party.With respect to the unfair labor practices, thecomplaintallegesthat on or about April 28, 1970,following a Board election and an investigation ofobjections, the Union was certified by the RegionalDirector in representation Case 17-RC-6255 as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate; iand that, commencing on or about May 18, 1970, andat all timesthereafter, Respondent has refused andcontinues to date to refuse to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On August 5, 1970, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.Respondent declines to recognize and bargain withthe Union because it believes that the National LaborRelations Board's decision to include certain part-time employees in the bargaining unit was erroneous.Respondent contends that the Union certification,based on the results of the election, is invalid.On August 10, 1970, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment, alleging that there were and areno factualissueswarranting a hearing in thisproceedingsince all issuesand contentions were dulyconsidered and passed on by the Regional Directorand the Board in Case 17-RC-6255, and thattherefore the Board should grant his motion forsummary judgment. Subsequently, on August 14,1970, the Board issued an order transferring theproceeding to the Board, and on the same date theBoard issued a notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. Respondent thereafter filed a response tonotice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on Motion for Summary JudgmentIn itsresponseRespondent contends that theRegional Director's Decision and Direction of Elec-tion of January 15, 1970, was erroneous in that itincluded temporary, part-time college students in thecollective-bargaining unit. The Respondent furthercontends that the National Labor Relations Boarderroneously denied Respondent's request for reviewof this decision on February 3, 1970. For thesereasons, the Respondentallegesthat the certificationof the Union issued by the Regional Director on April28, 1970, is invalid; that the charge filed by the Unionon July 22, 1970, was without merit; and that thesubsequent complaint issued on July 31, 1970, islikewise lacking in factual support or legal justifica-tion.These contentions are without merit for the follow-ing reasons: On November 18, 1969, the Union filed apetition in Case 17-RC-6255, seeking an election in aunit of the Respondent's employees. A hearing wasconducted on December 18, 1969, on the issues raisedby the Union's petition. The Respondent appearedand offered evidence on the issues. Thereafter onJanuary 15, 1970, the Regional Director for Region 17issued a Decision and Direction of Election. OnJanuary 28, 1970, Respondent filed its request forreview of the Regional Director's Decision andDirection of Election. By telegraphic communicationof February 3, 1970, the Board denied the Respon-dent's request for review on the basis that it raised nosubstantialissueswarranting review.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigation in anunfair labor practicecase,of issues which were or'Official notice is taken of the record in the representation proceeding,1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co v Penello,Case 17-RC-6255, as the term "record"isdefined in Section 10268 and269 F Supp 573 (D.C Va., 1967),FollettCorp,et a!,164 NLRB 378,102.69(f)of the Board's Rules and Regulations,Series 8,as amended Seeenfd 397F.2d 91 (C A 7, 1968),Sec 9(d) of the NLRALTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (CA 4,186 NLRB No. 55 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould have been litigated in a prior representationproceeding.2Inasmuch as the Respondent has had in therepresentation case the opportunity to litigate theissues raised in its response to notice to show causeand as the Respondent does not offer to adduce at ahearing any newly discovered or previously unavaila-ble evidence, nor does it allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in therepresentation proceeding, we find that the Respon-dent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Weshall,therefore,grant the motion for summaryjudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a partnership owning andoperating several funeral homes in the Kansas City,Missouri, area. In the course and conduct of itsbusiness operations, the Respondent annually has agross volume of business in excess of $500,000 andannually receives products valued in excess of $50,000which are shipped to it directly from points outsidethe State of Missouri.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLocal 3022,Embalmers,FuneralDirectors andAssistants,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitKansas City, Missouri, excluding office-clerical em-ployees,guards,and supervisors who have theauthority to hire and fire.2.The certificationOn February 27, 1970, a majority of the employeesof the Respondent in said unit, in a secret-ballotelection, conducted under the supervision of theRegional Director for Region 17, selected the Unionas their representative for the purposes of collectivebargaining with the Respondent. On March 4, 1970,the Respondent filed objections to conduct affectingthe results of election, which objections were subse-quently overruled in their entirety, and the Union wascertified as the exclusive representative for purposesof collective bargaining for employees in the appro-priate unit on April 28, 1970.B.The Request To Bargain and theRespondent's RefusalCommencing on or about May 4, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on oraboutMay 18, 1970, and continuing at all timesthereafter to date, the Respondent admittedly hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representativefor collective bargaining of all employees in said unit.We find that the Union was duly certified as thecollective-bargaining representative of the employeesof the Respondent in the appropriate unit describedabove, and that the Union at all times since April 28,1970, has been and now is the exclusive bargainingrepresentative of all the employees in the aforesaidunit within the meaning of Section 9(a) of the Act. Wefurther find that the Respondent has, since May 18,1970, refused to bargain collectively with the Union asthe exclusive bargaining representative of its employ-ees in the appropriate unit, and that by such refusal,the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.The following employees of the Respondent consti-tute a unit appropriate for collective bargainingwithin the meaning of the Act:All employees of the Company employed at threelocations,namely, 1331 Brush Creek and 3235Gillham Plaza,Kansas City,Missouri (Stine&McClure Funeral Home), and 832 Armour, NorthIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to2SeePittsburgh Plate Glass Co. v. N.L.RB.,313 U.S. 146, 162 (1941);Rules andRegulationsof the Board, Secs. 102.67(1) and 102.69(c). D.W. NEWCOMERS SONSlabor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive represent-ative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.D. W. Newcomers Sons and Roanoke Services,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 3022, Embalmers, Funeral Directors andAssistants, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All employees of the Company employed atthree locations, namely, 1331 Brush Creek and 3235Gillham Plaza,Kansas City,Missouri (Stine&McClure Funeral Home), and 832 Armour, NorthKansas City, Missouri, excluding office-clerical em-ployees,guards,and supervisorswho have theauthority to hire and fire constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since April 28, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about May 18, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive3 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board," shall be changed to read,353bargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, D.W. Newcomers Sons and Roanoke Services, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local 3022, Embalmers, FuneralDirectors and Assistants, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees of the Company employed at threelocations, namely, 1331 Brush Creek and 3235Gillham Plaza, Kansas City, Missouri (Stine &McClure Funeral Home), and 832 Armour, NorthKansas City, Missouri, excluding office clericalemployees, guards and supervisors who have theauthority to hire and fire.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Kansas City and North Kansas City,Missouri, funeral homes, copies of the attached noticemarked "Appendix."3 Copies of said notice, on formsprovided by the Regional Director for Region 17,after being duly signed by Respondent's representa-"Posted Pursuant to a Judgment of the United StatesCourt of Appealsenforcingan Order ofthe NationalLaborRelations Board." 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.WE WILL NOT interfere with the efforts of theUnion to negotiate for or represent employees asexclusive collective-bargaining representative, orinany like or related manner interfere withemployee efforts at self-organization or bargain-ing.WE WILL bargain collectively with the Union asexclusive collective-bargaining representative ofthe employees in the appropriate unit, and, if anunderstanding is reached,we will signa contractwith the Union.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT'refuse to bargain collectively withLocal 3022, Embalmers, Funeral Directors andAssistants,AFL-CIO, as the exclusive collective-bargaining representative of all our followingemployees:All employees of the Company employed atthree locations, namely, 1331 Brush Creekand 3235 Gillham Plaza, Kansas City, Mis-souri (Stine & McClure Funeral Home), and832 Armour, North Kansas City, Missouri,excluding office-clerical employees, guards,and supervisors who have the authority tohire and fire.D.W. NEWCOMERS SONSAND ROANOKE SERVICES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, 610 Federal Building, 601 East 12th Street,KansasCity,Missouri64106,Telephone816-374-5181.